Title: From Thomas Jefferson to Peter Roche, 7 November 1807
From: Jefferson, Thomas
To: Roche, Peter,Roche, Christian


                        
                            Washington Nov. 7. 07
                        
                        Th: Jefferson presents his salutations to Messrs. Roches freres, acknoleges the reciept of the copy of Mde.
                            de Sevigny’s letters and now incloses a draught of the US. bank here, on that of Philadelphia for 22. D. the amount.
                    